    Case 21-10900          Doc 25   Filed 08/16/21      Entered 08/16/21 11:33:03            Desc Notice of
                                         Dismissal      Page 1 of 1
                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS


In Re:   Joyce Simonelli                                        Chapter: 13
         Debtor,                                                Case No: 21−10900
                                                                Judge Christopher J. Panos



                                          NOTICE OF DISMISSAL




You are hereby notified that an Order Dismissing the above Debtor was entered on 7/30/21 .




Date:8/16/21                                                    By the Court,

                                                                Alberto Barrera
                                                                Deputy Clerk
                                                                508−770−8932



                                                                                                              25
